Voto disidente emitido por el
Juez Asociado Señor Rebollo López.
El ser consistentes no es garantía de que resolvemos co-rrectamente, pero, por lo menos, representa en nuestra fun-ción de impartir justicia tranquilidad de espíritu.
En Toro Lugo v. Ortiz Martínez, 113 D.P.R. 56, 57 (1982), expresamos, en lo pertinente, que:
La sentencia revisada no puede prevalecer. La cuestionada falta de luces en el vehículo estacionado no es signo de negli-gencia al darse en una amplia avenida con alumbrado público. Cf. Pueblo v. Vargas, 30 D.P.R. 513 (1922). Y aun entrando en grados de iluminación el caso se gobernaría por la norma de que la culpa del demandante absorbe totalmente la del demandado por la evidente desproporción entre culpas. Mas esta acción de daños encuentra su solución definitiva en la aplicación del principio de causa eficiente, la que por sí sola determinó las consecuencias lesivas por las que se pide resarcimiento. Vda. de Delgado v. Boston Ins. Co., 99 D.P.R. 714 (1971); Muñoz v. R. Fabián & Co., 71 D.P.R. 485 (1950). Es patente e inevitable la conclusión de que la desviación del conductor demandante —disfrutando de la visibilidad pro-vista no sólo por el alumbrado de la avenida, sino por sus pro-pias luces— hacia el camión estacionado, constituyó la causa única, eficiente y productora del daño. Cf. Valle v. Amer. *775Inter. Ins. Co., 108 D.P.R. 692, 697 (1979); Jiménez v. Pelegrina Espinet, 112 D.P.R. 700 (1982).
Entiendo que el citado razonamiento es aplicable al pre-sente caso por cuanto los hechos de ambos casos son prácti-camente idénticos. Es por ello que disiento.